             Case 5:21-cv-00272 Document 1 Filed 03/16/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JEFF STIEWIG and DENISE STIEWIG                     §
Plaintiffs,                                         §
                                                    §
v.                                                  §         CAUSE NO. 5:21-CV-272
                                                    §
ALLSTATE VEHICLE AND PROPERTY                       §
INSURANCE COMPANY                                   §
Defendant.                                          §


                          DEFENDANT’S NOTICE OF REMOVAL


        Defendant Allstate Vehicle and Property Insurance Company hereby removes this lawsuit

which is currently pending in District Court, 288th Judicial District, Bexar County, Texas, Cause

No. 2021-CI-02809, to the United States District Court for the Western District of Texas, San

Antonio Division, on the grounds of diversity of citizenship, and would respectfully show the

Court as follows:

                                          BACKGROUND

        1.     On February 11, 2021, Plaintiffs filed their Original Petition in which they allege

causes of action stemming from Defendant’s handling of their insurance claim for storm damage

to their home. See Exhibit A (Original Petition).

        2.     Defendant was served with the petition and process on March 2, 2021. See

Exhibit B (Service of Process Transmittal).




{00675583}
              Case 5:21-cv-00272 Document 1 Filed 03/16/21 Page 2 of 5




         3.     Plaintiffs have pleaded for monetary relief in excess of $250,000.00.

                                     GROUNDS FOR REMOVAL


         4.     This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states. Further, the amount

in controversy, exclusive of interest and costs, exceeds $75,000.00.

    A. Diversity.

         5.     Plaintiff Jeff Stiewig is a natural person who is a citizen of the State of

Texas.

         6.     Plaintiff Denise Stiewig is a natural person who is a citizen of the State of

Texas.

         7.     Defendant Allstate Vehicle and Property Insurance Company is a corporation

formed under the laws of the State of Illinois, and its principal place of business is located in Cook

County, Illinois. Thus, Defendant is considered a citizen of the State of Illinois.

    B. Amount in Controversy

         8.     The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co.

L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy—preferably in the removal petition,

but sometimes by affidavit—that support a finding of the requisite amount.” Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

         9.     Plaintiffs are seeking monetary relief in excess of $250,000.00. Original Petition,

p. 2. Thus, it is clear that the amount in controversy exceeds $75,000.00.

{00675583}
Defendant’s Notice of Removal
Page 2 of 5
              Case 5:21-cv-00272 Document 1 Filed 03/16/21 Page 3 of 5




                                REMOVAL IS PROCEDURALLY PROPER

        10.     This notice of removal is timely filed within 30 days of service of process of the

state court petition on Defendant. See 28 U.S.C. § 1446(b)(1).

        11.     Venue is proper in this Court because this District and Division of this Court

embraces Bexar County, Texas, the place where the state court action was filed. 28 U.S.C.

§1441(a).

        12.     All pleadings, process, and orders served upon Defendant in the state court action

are attached to this notice. 28 U.S.C. §1446(a). Defendant has also attached a copy of the state

court docket sheet. See Exhibit C (state court docket sheet).

        13.     Defendant will promptly provide a true and correct copy of this Notice of Removal

to Plaintiffs and to the County Clerk of Bexar County. 28 U.S.C. §1446(d).

                                       PRAYER FOR RELIEF

        14.     Defendant prays that the Court accept jurisdiction over the state court action for the

reasons set forth above, and grant Defendant any such other and further relief to which it may

show itself justly entitled.

                                                   Respectfully submitted,

                                                   VALDEZ & TREVIÑO,
                                                   ATTORNEYS AT LAW, P.C.
                                                   Callaghan Tower
                                                   8023 Vantage Drive, Suite 700
                                                   San Antonio, Texas 78230
                                                   Phone: 210–598–8686
                                                   Fax: 210–598–8797




{00675583}
Defendant’s Notice of Removal
Page 3 of 5
              Case 5:21-cv-00272 Document 1 Filed 03/16/21 Page 4 of 5




                                            /s/ Joseph E. Cuellar
                                          Robert E. Valdez
                                          State Bar No. 20428100
                                          revaldez@valdeztrevino.com
                                          Joseph E. Cuellar
                                          State Bar No. 24082879
                                          jcuellar@valdeztrevino.com
                                          Counsel for Defendant




{00675583}
Defendant’s Notice of Removal
Page 4 of 5
              Case 5:21-cv-00272 Document 1 Filed 03/16/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

16th day of March 2021, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email:

John Hilary Barkley                                  Email: john@barkleylawgroup.com
BARKLEY LAW GROUP
336 North Main Street, Suite 206
Conroe, Texas 77301
Counsel for Plaintiffs



                                                 /s/ Joseph E. Cuellar
                                                 Joseph E. Cuellar




{00675583}
Defendant’s Notice of Removal
Page 5 of 5
